Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Claims
	Claims 10-18 are pending. Claim 10 is amended.  

Response to Arguments
	Applicant’s arguments with regard to the 101 rejection of the claims have been considered but are not persuasive.
	Applicant argues the claims recite a technical solution for managing fractional inventory in real-time…and efficiently executing fractional share transactions and that brokerage firms do not have ways to manage and allocate their fractional share 
	The examiner asserts that managing fractional share inventory is known per the prior art of Walia US 8,751,359 at least which describes the trading of fractional shares in real-time. Per the abstract at least which recites:
	A system and method for conducting security transactions provides a system with a client device with a client interface, an inventory account and a trading engine. The trading engine processes a client buy, sell, sell short or buy to cover order.
The trading engine enables a trading of fraction shares in real time as well as reduces a frequency of orders sent to market by executing principal trades against the inventory account.
	The above belies the applicant’s assertion that brokerage firms do not have ways to manage and allocate their fractional shares or that doing so in real time is a technical improvement and therefore those arguments are unpersuasive.
	Applicant also asserts that managing the allocation of the fractional shares using a FIFO queue is a technical improvement however, the following prior art indicates that 
	Raitsev – 2008/0275806
	0030 - The conditional orders in each queue may be processed with a first-in-first-out (FIFO) behavior, a last-in-first-out (LIFO) behavior, or any other technique known to those of skill in the art.  
	As the above arguments are not persuasive the rejection is maintained and will be modified according to the claim amendments.	
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
 	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 	Claim(s) 10-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite:
	10. A method for executing a notional-based buy order, comprising:
	receiving, by a processing unit including at least one processor communicatively
coupled to a non-transitory processor-readable medium storing processor-executable code, a first estimated fractional share component of a notional-based buy order having a first amount, where the first estimated fractional share component is comprised of a calculated quantity;
	providing, by the processing unit, the first estimated fractional share component to a first queue, wherein the first queue is configured to process fractional share components on a first-in-first-out basis;
recalculating, by the processing unit the calculated quantity of the estimated fractional share component when the first estimated fractional share component has reached the top of the first queue, wherein a quantity of the estimated fractional share component is recalculated as a function of the first amount and a real-time price;
	providing, by the processing unit, a second estimated fractional share component comprised of the recalculated quantity to a second queue after a trade of an estimated whole share component of the notional-based buy order is executed;
	determining, by a balancer, whether a sufficient quantity of fractional shares is stored in a fractional shares database;
	executing, by the balancer, if a sufficient quantity is stored, a buy of fractional shares from the fractional shares database;
	determining, by the balancer, a second dollar amount for the second estimated fractional share component;
	adjusting, by the balancer, the second estimated fractional share component as a function of the first amount; and
	generating, by the balancer, a report upon the completion of the first transaction or the second transaction.
	The abstract idea is related to certain methods of human activity, commercial interactions including sales activities.
	This judicial exception is not integrated into a practical application because the additional limitations comprise generically recited computer elements including a processing unit, processor-readable medium and a fractional shares database implementing the abstract idea which amounts to the words “apply it” or mere 
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the analysis herein the receiving step, storing and retrieving information in memory (Versata) in the determining if a sufficient quantity of fractional shares exist in a database step and electronic recordkeeping (Alice) in the generating a report step.
	The dependent claims merely narrow the abstract idea or recite additional computer related and insignificant activity similar to the independent claim and therefore do not cure the deficiencies of the independent claim.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E RANKINS whose telephone number is (571)270-3465.  The examiner can normally be reached on 9-530 M-F.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM E RANKINS/Primary Examiner, Art Unit 3694